Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 TOBIA IPPOLITO,

                  Plaintiff                                     Civil Action No. 19-19818

          v.                                                     OPINION & ORDER

 CRAIG CARPENITO, in his official capacity
 as United States Attorney District of New
 Jersey, MARTHA HILDEBRANDT, in her
 official capacity as Assistant U.S. Trustee,
 CLIFFORD J. WHITE III, in his official
 capacity as Director of United States Trustee
 Program, THEODORE N. STEPHENS II, in
 his capacity as acting Essex County
 Prosecutor, and United States of America,

                  Defendants.


John Michael Vazguez, U.S.D.J.

         Plaintiff Tobia Ippolito brings the above-captioned action informapauperis pursuant to 28

U.S.C.   § 1915. This Court previously     granted his application to proceed informa pauperis but

dismissed his Complaint pursuant to 28 U.S.C.     § 191 5(e)(2)(B)(ii) because it failed to state a claim
upon which relief could be granted. The Court provided Plaintiff with leave to file an amended

complaint, which Plaintiff filed on December 31, 2019. D.E. 6. For the reasons discussed below,

the Court DISMISSES Plaintiffs First Amended Complaint (D.E. 6) (“FAC”).

   I.          FACTS AND PROCEDURAL HISTORY

         The allegations in Plaintiff’s FAC are substantially similar to the allegations in his original

Complaint. The FAC sets forth counts against Defendants Craig Carpenito, in his official capacity

as United States Attorney District of New Jersey; Martha Hildebrandt, in her official capacity as
Assistant U.S. Trustee; and Clifford J. White III, in his official capacity as Director of United

States Trustee Program, under the Crime Victims’ Rights Act (“CVRA”), 18 U.S.C.            §    3771, and

sets forth a count against Defendant Theodore N. Stephens II, in his capacity as acting Essex

County Prosecutor, under the New Jersey Constitution (Article I, Paragraph 22) and “N.J.S.A.            §
54:B-36.” FAC    ¶11 37-41, 42-45, 46-69, 70-83.
       Plaintiff alleges that Lisa Ippolito, his former spouse, defrauded him by concealing assets

and making false claims during a bankruptcy proceeding in violation of federal law. Id.         ¶ 10-11,
23-24. Plaintiff further alleges that the Chapter 7 Trustee in Plaintiffs banlcruptcy proceeding, the

Trustee’s counsel, Lisa Ippolito, and her counsel all participated in this fraudulent scheme. Id.       ¶
23. In 2017, Plaintiff states that he contacted Hildebrandt at the Office ofthe United States Trustee

in New Jersey by phone and in writing to report these alleged violations. Id.      ¶7   9-16. Plaintiff

alleges that the Office of the Trustee did not respond to Plaintiffs allegations or update him on the

status of any investigation into his allegations. Id.   ¶   17. Plaintiff then contacted the Office of

Criminal Enforcement at the Office of the Trustee in Orlando by phone and in writing to report

the alleged bankruptcy fraud. Id.   ¶J 18-28.   However, Plaintiff alleges that the Office of Criminal

Enforcement also did not respond to his inquiries about the investigation. Id. ¶1 29, 32.

        Plaintiff subsequently contacted the United States Attorney’s Office for the District ofNew

Jersey (“USAO”) to report the alleged crimes, including bankruptcy fraud. Id.            ¶flJ   47-52. A

representative of the USAO contacted Plaintiff on September 3, 2019, however, Plaintiff states




  The FAC’s caption lists the United States of America (“USA”) as a Defendant, but none of
Plaintiffs four Counts are brought against the USA. Since the FAC fails to make any allegations
as to the USA, the FAC is dismissed as to the USA without the Court conducting a sovereign
immunity analysis.
                                                    2
that he never received an update on any investigation into his allegations and has not received any

communication from the USAO since September 3, 2019. Id.           ¶J 54-64.
           This Court dismissed Plaintiffs original Complaint for failure to state a claim as to Counts

One through Four (pursuant to 18 U.S.C.      § 3057, abankruptcy investigations statute, and 18 U.S.C.
§   3771, the CVRA) and for lack of subject matter jurisdiction as to Counts (pursuant to the New

Jersey Constitution and N.J.S.A §54:B-36). See D.E. 5 at 3-5 (“Prior Op.). Plaintiff was given

thirty days to file an amended complaint addressing the Complaint’s deficiencies. Id. at 5. Plaintiff

filed the FAC on December 31, 2019. D.E. 6.

     II.      LEGAL STANDARD

              A. 28 U.S.C.     §   1915

           When allowing a plaintiff to proceed in forma pauperis, the Court must review the

complaint and dismiss the action if it determines that the action is frivolous, malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune. 28 U.S.C.       §   1915(e)(2). When considering dismissal under     §   1915(e)(2)(B)(ii) for

failure to state a claim on which relief can be granted, the Court must apply the same standard of

review as that for dismissing a complaint under Federal Rule of Civil Procedure l2(b)(6).

Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

           To state a claim that survives a Rule 12(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell AtL Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Asheroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does

not impose a probability requirement, it does require a pleading to show more than a sheer



                                                     3
possibility that a defendant has acted unlawfully.” Contielly v. Lane Cons:. Corp., 809 F.3d 780,

786 (3d Cir. 2016) (internal quotation marks and citations omitted). As a result, a plaintiff must

“allege sufficient facts to raise a reasonable expectation that discovery will uncover proof of her

claims.” Id. at 789. In other words, although a plaintiff need not plead detailed facwal allegations,

“a plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Ad. Corp., 550 U.S. at 555 (internal quotations omitted).

           In addition, because Plaintiff is proceeding pro se, the Court construes the pleadings

liberally and holds them to a less stringent standard than those filed by attorneys. Names v. Kerner,

404 U.S. 519, 520 (1972).        “The Court need not, however, credit a pro se plaintiff’s ‘bald

assertions’ or ‘legal conclusions.” D ‘Agostino        i’.   CECOM RDEC, No. 10-4558, 2010 WL

3719623, at *1 (D.N.J. Sept. 14,2010) (quoting Morse v. Lower Merion Sc/i. Dist, 132 F.3d 902,

906 (3d Cir. 1997)).

    Ill.      LEGAL ANALYSIS

           The FAC differs only slightly from the original Complaint. The CVRA counts in the FAC

against White and Carpenito (Counts Two and Three in the FAC, respectively), and the state law

count against Stephens (Count Four in the FAC) are all nearly identical to the counts against those

same Defendants in the original Complaint save one paragraph that Plaintiff added to each:

“Nothing within this order is intended to impair the prosecutodal discretion of any prosecutor

whatsoever or any officer under his discretion.” See FAC ¶} 42-45 (amended CVRA count against

White), 46-69 (amended CVRA count against Carpenito), 70-83 (amended state law count against

Stephens); Compi.     ¶ 29-32   (original CVRA count against White), 33-56 (original CVRA count

against Carpenito), 61-74 (original state law count against Stephens). Another difference between



                                                   4
the Complaint and the FAC is that Plaintiff did not include Hildebrandt in the original Complaint.

The CVRA count in the FAC against Hildebrandt (Count One) is identical to Count Two against

White. including the paragraph on prosecutorial discretion. FAC      ¶J 37-41. In the FAC, Plaintiff
also removed two counts for violations of 18 U.S.C.      § 3057 that were in the original complaint.
See Compl. at 2, 11.

       Plaintiff brings Counts One, Two, and Three pursuant to the CVRA, demanding for

judgments to be issued against Hildebrandt, White, and Carpenito to “perform [their] duties”

pursuant to the CVRA. FAC ¶J 40, 45, 69. However, the FAC suffers from the same deficiencies

that Plaintiffs original Complaint suffered from. As discussed in the prior Opinion, Section

3771(d)(6) of the CVRA clearly states that “[n]othing in this chapter shall be construed to impair

the prosecutodal discretion of the Attorney General or any officer under his direction.” 18 U.S.C.

§ 377l(d)(6). The sentence Plaintiff added to each CVRA count “[n]othing within this order is
                                                                     —




intended to impair the prosecutorial discretion of any prosecutor whatsoever or any officer under

his discretion”   —   does not change the fact that issuance of the judgment Plaintiff requests would

clearly impair Carpenito’s prosecutodal discretion in violation of Section 377 l(d)(6). See FAC ¶

69(h). Therefore, Plaintiff fails to state a claim upon which relief could be granted as to Carpenito.

Furthermore, Plaintiff does not allege that the CVRA provides for a private cause of action against

Hildebrandt as the Assistant U.S. Trustee or against White as Director of the United States Trustee

Program, and the Court does not find private causes of action therein. Therefore, Counts One,

Two, and Three fail to state claims upon which relief can be granted.

        Consequently, Plaintiff’s only remaining count is the one filed against Stephens for state

law violations    —   Count Four. While the Court has supplemental jurisdiction over these claims

pursuant to 28 U.S.C.      § 1367(a), Section l367(c)(3) provides that “district courts may decline to


                                                    5
exercise supplemental jurisdiction over a claim” if “the district court has dismissed all claims over

which it has original jurisdiction.” When federal claims are dismissed at an early stage of

litigation, courts generally decline to exercise supplement jurisdiction over the remaining state-

law claims. See United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). Here, at the earliest

stage of the proceedings, the Court is dismissing Plaintiffs federal CVRA claims, which provided

the Court with federal question jurisdiction. As a result, the Court exercises its discretion pursuant

to section 1367(c) and declines supplemental jurisdiction at this time. Therefore, Plaintiffs state

law claim under Count Four is dismissed for lack of subject matter jurisdiction.

          For the foregoing reasons, Plaintiff fails to plausibly plead a cause of action, and his FAC

is dismissed. Because Plaintiff has been given an opportunity to amend the complaint and it

appears another amendment would be futile, the Court will not provide Plaintiff with additional

opportunities to amend.2 Putting aside Plaintiffs factual allegations, Plaintiff appears to be

asserting causes of action that the law does not recognize. This fundamental defect cannot be

cured.

    IV.      CONCLUSION

          Thus, for the reasons set forth above and for good cause shown,

          IT IS on this 6th day of February, 2020,

          ORDERED that Plaintiffs First Amended Complaint, D.E. 6, is DISMISSED; and it is

further

          ORDERED that the Clerk of the Court shall serve this Opinion and Order upon Plaintiff

by certified mail return receipt; and it is further




2
  Plaintiff will not be able to bring any future action in this Court against Defendants based on the
allegations in this case.
                                                      6
ORDERED that the Clerk of the Court is directed to close this matter.




                                                                Vr,     /
                                           JOHN MICHAEL VItØIYEZ, U.S.D.J.




                                       7
